Citation Nr: 1546600	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-22 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 decision in which the agency of original jurisdiction (AOJ), inter alia, denied service connection for COPD.  In February 2011, the Veteran filed a notice of disagreement (NOD).  The AOJ issued a statement of the case (SOC) in May 2011, and the Veteran filed a substantive appeal in August 2011. 

In May 2014 the Board denied the Veteran's claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2015 the Court issued an Order granting a Joint Motion for Remand, which served to vacate the Board's May 2014 decision and remand the case to the Board for action in compliance with the Joint Motion for Remand.  The appeal was subsequently remanded to the AOJ for additional development in May 2015.  Such development having been completed (as explained below), the claim is now ready for adjudication. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran currently has a diagnosis of COPD, and had in-service symptoms of shortness of breath and occasional, soft, inspiratory wheezes, the only competent, probative opinion of record to address the question of whether there exists a medical nexus between the Veteran's in-service symptoms and his current COPD weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed his original service connection application for COPD in September 2010.  In a September 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, he was provided with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the September 2010 letter - which meets the content of notice requirements described in Dingess/Hartman and Pelegrini - also meets the VCAA's timing of notice requirement.

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, VA outpatient records, and the reports of a  November 2010 VA examination and an  August 2015 VA addendum opinion.  Notably, the Veteran has not indicated that there are any additional records that are outstanding.   Also of record and considered in connection with the matter herein decided are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required.

The Board has determined that the development procedures of VA's Adjudication Procedures Manual (M21-1) for claims relating to asbestos exposure (referenced below) have been followed.  Records of military duties and the Veteran's post-service occupation, the potential for exposure to asbestos, and the latency effects of this respiratory hazard have been considered.  As such, the Board finds that no additional AOJ action prior to appellate consideration is required.

Furthermore, in accordance with the May 2015 remand directives, the August 2015 VA addendum opinion, which is based upon review of the claims file, fully discusses the questions posed by the Board in the May 2015 remand and is adequate for purposes of assessing the nature and etiology of the Veteran's COPD disability.  Accordingly, the Board finds that the August 2015 VA addendum opinion is adequate to adjudicate the Veteran's COPD claim, and no further examination is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran contends that service connection for COPD is warranted because he experienced shortness of breath in service, his separation examination report indicated abnormal lungs with a notation of occasional wheezing, and he currently has a diagnosis of COPD.  Alternatively, he contends that his COPD is due to in-service asbestos exposure.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires competent evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Notably, COPD is not among the identified chronic diseases for which the presumption is available.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b)  only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96   (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Again, COPD is not listed as one of the chronic diseases for which the presumption is available.  Thus, assertions as to continuity of symptomatology may not serve as a substitute for medical opinion evidence as to etiology.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedures Manual (VA Manual), M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel  discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the criteria discussed below.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The VA Manual contains guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Notably, COPD is not among those diseases listed.  The VA Manual also acknowledges that high exposure to asbestos and a high prevalence of disease have been noted in the manufacture of roofing materials, commercial insulation, and servicing of friction products, such as clutch facings and brake linings.  The latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

The VA Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

The Board also points out that the pertinent parts of the VA Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the above, the Board finds that the claim on appeal must be denied. 

Service treatment records document the Veteran's complaints of and treatment for
nasal congestion in June 1970, an upper respiratory infection in January 1971, and
"occasional soft inspiratory wheezes, NOD" at the April 1971 separation
examination.  Service personnel records show that the Veteran served as a motor vehicle operator in service but the record is negative for asbestos exposure from brake pads or other sources.  

Post-service VA treatment records document a diagnosis of COPD in January 2009, although the August 2015 VA examiner noted that pulmonary function test criteria for the diagnosis were met in December 2006.  The Veteran has reported a post-service occupation as working in maintenance for a wood working company.  See November 2010 VA examination report. 

On November 2010 VA examination, the Veteran reported that he had been short of breath, with exertion, ever since boot camp.  The Veteran also reported that he smoked about a pack of cigarettes a day, from his teenage years to age 32.  He reported that he still experienced dyspnea with moderate to heavy exertion.  The examiner noted that there was no significant cough and that the Veteran did not work onboard a ship or with pipes or asbestos insulation.  The Veteran also reported that he wore an asbestos suit as a firefighter.  A pulmonary function test undertaken in connection with the November 2010 VA examination revealed a diagnosis of Stage 2 moderate COPD with significant response to bronchodilators.  A high-resolution computer tomography (HRCT) test conducted in connection with the November 2010 VA examination resulted in an impression of no significant findings of fibrosis or pleural plaques to indicate asbestos related disease. 

The November 2010 VA examiner opined that the COPD was not related to service, including any asbestos exposure.  The examiner supported this conclusion by noting that while the Veteran was seen in service for wheezing, no diagnosis of COPD was rendered at that time, no other findings consistent with a diagnosis of COPD were found in service, and his HRCT findings were negative for asbestosis.

The Board initially denied the claim based on the November 2010 VA examination report.  However, following appeal to the Court, and the January 2015 Joint Motion for Remand, the Board remanded the claim in May 2015 for a VA addendum opinion.  In the January 2015 Joint Motion, the parties found the November 2010 VA examiner's opinion to be inadequate was because the examiner did not explain why Appellant's wheezing and shortness of breath in service were not symptoms of Appellant's currently diagnosed COPD and did not explain why these symptoms did not constitute findings consistent with a diagnosis of COPD.

Pursuant to the May 2015 Board remand, the AOJ obtained a comprehensive medical opinion-based on review of the claims file-addressing the etiology of the Veteran's COPD.  In August 2015, the same examiner who examined the Veteran and provided an etiology opinion in November 2010 opinion, expounded upon the prior opinion, answering the questions posed, and again opined that the Veteran's current COPD was less likely than not related to the Veteran's military service.  

With respect to the question of whether the Veteran's soft inspiratory wheezes and shortness of breath in service were consistent with a diagnosis of COPD, in the August 2015 addendum opinion, the examiner explained that wheezing and shortness of breath are common in COPD but that they are also consistent with a diagnosis of asthma, viral bronchitis, atypical pneumonia, and a large number of other conditions.  The examiner explained that the Veteran's occasional soft inspiratory wheezes and shortness of breath are consistent with a diagnosis of COPD, but not predictive of COPD in a manner considered "at least as likely as not."  The examiner further stated that given the lack of evidence of respiratory signs, clinical findings, test results and diagnostic impressions between separation from service in 1971 and VAMC respiratory findings in 2001, a relationship would be considered less likely as not.  The examiner also noted that the Veteran's history of continuity of symptoms beginning in service was accorded full credence, but that the symptoms are not specific for, or diagnostic of, COPD.  As discussed below, the examiner explained why the Veteran's continuous symptoms were not "progressive" symptoms as would be expected with COPD symptoms.

The examiner explained that an isolated finding of wheezing and shortness of breath may have no great significance or great significance, depending on the circumstances.  The examiner gave an example that if a veteran had an isolated bronchitis on separation, he may well have had only transient wheezes and dyspnea of little prognostic concern.  On the other hand, the examiner explained that if the veteran was otherwise well and the symptoms and signs were part of a continuum of such findings, then they would be considered very significant.  While the Board acknowledges that the examiner initially stated that the record in the present case is insufficient to determine which of the scenarios is true in this case, the examiner went on to explain why the lack of a documented treatment was an indication that the Veteran did not have progressive symptoms indicative of COPD.  

In this regard, the examiner discussed the definition of COPD, namely that it is a progressive disease.  The examiner noted that the term "progressive" in the definition is important.  The examiner opined that if the Veteran's signs and symptoms in service were early findings of COPD, there should be evidence of progressive respiratory signs, clinical findings, treatments and test results in the years just after service.  The examiner noted that there is no such evidence in the records here.  The examiner opined that given that COPD is chronic and progressive, it does not seem likely that an individual would have signs and symptoms of COPD, but then have no medical attention for 30 years after that initial event.

As the examiner provided complete rationale for the opinions expressed, and as explained below, the examiner's opinion is supported by evidence of record, the Board finds that the August 2015 VA opinion is probative of the medical etiology question upon which this claim turns.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that the probative value of a medical opinion is dependent, in large part, on whether the examiner presents actually accurate, fully articulated, and sound reasoning for the conclusion).  In this regard, the opinion was based on a review of the file as well as the November 2010 in-person examination.  The examiner offered a clear explanation of how the Veteran's in-service symptoms of wheezing and shortness of breath, although characteristic of COPD, were not specific to COPD and were also characteristic of lots of other disorders.  The examiner also explained that if those symptoms were early manifestations of the current COPD, they would have progressed during the 30 years between service separation and his initial treatment for respiratory symptoms in 2001, such that he would have sought treatment and there would be test results indicating a progression in lung symptomatology.  The examiner noted that while he gave the lay statements regarding continuity of symptomatology full credence, the symptoms were not progressive as would be expected if they were COPD symptoms.  

Significantly, the VA examiner's opinion is consistent with other medical evidence of record.  In this regard, the Board notes that the Veteran's initial VA treatment in 2001 did not result in a diagnosis of COPD, to the contrary, the December 2001 VA outpatient treatment record noted that the lungs were clear to auscultation bilaterally, without wheezing, rales, or bronchi.  Moreover, the VA examiner noted the first clinical findings supportive of a diagnosis of COPD were dated in December 2006, which the Board notes, was five years after the initial treatment and thirty-five years after service separation.  Because the Veteran's COPD was not apparent until five years after he sought treatment, the Board finds the examiner's explanation that the Veteran's symptoms during the 30 years prior to treatment were not "progressive," to be persuasive.  In other words, the Board finds it persuasive that there is no indication that the Veteran's symptoms were progressing during the 30 year gap, despite the lack of medical treatment or documentation.  

VA treatment records similarly do not indicate a relationship between wheezing, shortness of breath, or asbestos exposure in service, and the Veteran's current COPD. 

The only opinions supporting a nexus between shortness of breath and wheezing in service and current COPD are the personal opinions of the Veteran and his representative.  However, the Board finds such lay opinions provide no persuasive support for the claim as the matter of the etiology of the disability at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report factual matters within their personal knowledge, to include symptoms experienced and/or observed (see, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005), and Layno v. Brown, 6 Vet. App. 465, 470 (1994)), as well as to  provide opinions on some limited medical issues (see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)), here,  the specific matter of the etiology of the Veteran's COPD is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which the claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions as to medical nexus in this appeal are not competent and, thus, have no probative value.

Similarly, while the Board acknowledges that the Veteran is competent to report experiencing shortness of breath and occasional wheezing since service, he is not competent to correlate such symptoms to a diagnosed disability-here, COPD, specifically.  

Further, with respect to the Veteran's contention that his COPD is related to asbestos exposure in service, the Board has considered the latency effects of any asbestos exposure, but there is no indication that he was actually exposed to asbestos in service.  As discussed above, the Board notes that service personnel records show that the Veteran served as a motor vehicle operator in the United States Marine Corps from November 1969 to April 1971 and are negative for any evidence that he trained and/or worked as a firefighter.  Moreover, while the Veteran served in and around trucks as a motor vehicle operator from 1969 to 1971, the record is negative for asbestos exposure from brake pads or other sources, and neither the Veteran nor his representative is shown to have any expertise to say the materials the appellant had contact with while on active duty were asbestos.  For the reasons expressed above, neither is competent to provide such an opinion; hence, the lay assertions in this regard have no probative value.  Finally, the November 2010 VA HRCT revealed no significant findings of fibrosis or pleural plaques to indicate asbestos-related disease.  Significantly, the parties to the Joint Motion did not address any inadequacies with respect to that portion of the November 2010 VA examination report. 

For all the foregoing reasons, the Board finds that the claim for service connection COPD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for COPD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


